Citation Nr: 0307458	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  96-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  By way of the March 1995 rating 
decision, the veteran was granted an increased evaluation for 
schizophrenia from 10 percent to 30 percent.  The appeal 
initially came before the Board in November 1997, at which 
time, the Board remanded the matter to the RO for a personal 
hearing.  The veteran was afforded a personal hearing in 
February 1998 and the Decision Review Officer (DRO) granted 
an increased evaluation to 50 percent by rating decision 
dated in May 1998.  In April 1999, the matter came before the 
Board again and the Board remanded to the RO to obtain 
current outpatient records and in order to have a VA 
psychiatric examination and a VA Social and Industrial 
Impairment Survey accomplished.  The Board reviewed the 
claims file in October 2002 and determined that the 
previously requested survey had not been accomplished.  
Pursuant   authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)), the 
Board developed the claim further and informed the veteran of 
the additional evidence by letter dated in March 2003.  
Accordingly, the matter is now ready for final Board review.


FINDINGS OF FACT


1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The old schedular criteria for evaluating schizophrenia 
are more favorable to the veteran in this case.

4.  The veteran's schizophrenia is manifested by symptoms of 
mood disturbance (depression), restricted affect, and chronic 
auditory hallucinations, decreased attention span, poor 
concentration, suicidal ideation, and difficulty adapting to 
stressful circumstances, more nearly approximating severe 
industrial impairment and severe impairment in his ability to 
establish or maintain effective or favorable relationships 
with people.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
schizophrenia have been met.  38 U.S.C.A. § 1155, 38 C.F.R. 
§§ 4.1-4.3, 4.6, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
VCAA eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the course of the 
current appeal.  Specifically, the Board finds that the March 
1995 rating decision, the June 1995 Statement of the Case 
(SOC), the May 1998 DRO decision, and the July and subsequent 
Supplemental Statement(s) of the Case (SSOC) specifically 
satisfy the requirement at § 5103A of VCAA in that they 
clearly notify the veteran of the evidence necessary to 
substantiate his claim.  By letters dated in January and 
March 2003, the Board advised the claimant of how 
responsibilities in developing the record are divided.  
Accordingly, the notice requirement regarding division of 
responsibilities is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was afforded a number 
of thorough VA psychiatric examinations, a VA Social and 
Industrial Survey, and a personal hearing at the RO.  Review 
of the file does not indicate any outstanding Federal records 
or private records that could substantiate his claim.  Since 
the RO has provided all required notice and assistance to the 
veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West,  12 Vet. App. 119 (1999).

When a question arises as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned. 38 C.F.R. §§ 4.3, 4.7 (2002).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2002).  

The Board notes that effective November 7, 1996, during the 
pendency of this claim, the Schedule was amended with regard 
to rating post-traumatic stress syndrome, Diagnostic Code 
9411, 38 C.F.R. § 4.132.  Because the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the DRO provided the veteran notice of the 
revised regulations in its July 1998 rating decision.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of both the 
pre-1996 and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

The revised criteria applicable to the appellant's case is 
38 C.F.R. § 4.130, Diagnostic Code 9411 (Post-traumatic 
stress syndrome), and it is rated under the General Rating 
Formula for Mental Disorders as follows:

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Under the old criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996), a 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurological 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.   

VA outpatient records show that the veteran presented to the 
emergency room in mid August 1994 with complaints of hearing 
loud voices and gross tremors.  He reported that he had 
missed work for the last five days due to his schizophrenia. 
The notes disclose that he had not been under treatment in 
the mental health clinic since 1992.  He had been taking his 
medication intermittently and had not used any of the five 
refills prescribed.  The mental health clinic consulted two 
weeks later and the veteran began attending a support group 
and regular medical appointments to follow his medication.  
The veteran reported feeling depressed in October 1994.

The veteran underwent a VA compensation and pension (C&P) 
psychiatric examination in October 1994.  The veteran's 
current complaints included the following:  poor sleeping 
patterns, occasional bad dreams,  variable appetite, low 
energy level, sad and nervous mood, infrequent crying spells, 
auditory hallucinations that are command in nature, and a 
significant amount of paranoid ideation with ideas of 
reference and positive thought broadcasting.  The veteran 
denied any current suicidal or homicidal ideations.  The 
mental status examination indicated the veteran was casually 
dressed in no acute distress.  He maintained good eye contact 
and exhibited no unusual psychomotor activity.  Speech was 
normal and coherent at a relative rate.  Affect was somewhat 
blunted and mood was somewhat depressed.  Thoughts were 
significant for paranoid ideation and positive broadcasting 
and ideas of reference.  The veteran was oriented times three 
and able to recite past presidents.  He had difficulty with 
serial sevens and sequencing, but was able to repeat five 
digits forward and two in reverse.  Ability to abstract was 
somewhat concrete; social judgment and insight were limited.  
He was able to recall two objects out of three after five 
minutes.

VA outpatient records show that in February 1995 the veteran 
indicated that he had missed some work due to nervousness and 
not feeling rested.  In March 1995, the veteran reported 
missing five to seven days work in the past month due to 
feeling paranoid.

A letter from the veteran's supervisor, received in July 
1995, indicates that the veteran missed approximately 16 days 
of work in 1994 and three days of work in 1995.

VA outpatient records show that in February 1996 the veteran 
reported that he had been suspended from work for three weeks 
due to his making mistakes about what he was moving with his 
machine.  He reported that he had been hearing voices again, 
which had distracted him.  Notes in early March reflect that 
the veteran was called back to work and was still hearing 
voices, but was dealing with it.  The veteran reported in 
December about hearing voices that led him to think about 
hurting himself and others.  In February 1997, the veteran 
reported missing a couple of days of work, but that his 
supervisor had been understanding.  The veteran reported  in 
June that his employer had changed ownership and his work 
hours were up to 70 per week at night instead of during the 
day.  He complained of increased stress and inability to keep 
up with medications due to change in schedule.  His therapist 
recommended reducing his hours.  In September, the veteran 
complained of increased stress due to a longer commute and 
being on the night shift.  In December 1997 and on numerous 
occasions in January 1998, the veteran complained of 
increased pressure at work regarding production.  He also 
reported that he had a new supervisor who was not as 
understanding as his old supervisor.  He also indicated that 
he had been missing more work and that the voices worsened 
while he was at work.

The veteran's therapist, S.B.S., Ph.D., wrote in February 
1998 that the veteran had symptoms of auditory hallucinations 
and paranoia, which increased as his level of stress 
increased.  Dr. S. stated that his anxiety at his job had 
increased because of increased pressure from his having to 
learn new ways of doing things with the new company.  Dr. S. 
also stated that he had missed work and generally did not 
feel that he could handle his job very much longer.  Dr. S. 
recommended an increase in his disability compensation for 
the increased severity of his service-connected 
schizophrenia.

The veteran testified in a personal hearing in February 1998.  
His testimony indicates as follows:

He has worked as a forklift operator with K-N-K for 14 years 
and his supervisors were aware of his disability and were 
very accommodating.  K-N-K was recently bought out by another 
company.  He spoke to the foreman that came from K-N-K about 
his situation and the foreman told him that if he spoke to 
the new owner about it, he would probably be let go.  The 
veteran did not take his medication while operating 
mechanical vehicles at work.  (Transcript (T.) at p. 2)  The 
veteran has problems with hallucinations at work and 
sometimes leaves work because of it.  He has used excessive 
vacation and sick leave, including a week in January right 
after the holidays.  The veteran keeps medical appointments 
every two weeks, but he has not been threatened with 
hospitalization and his medication has not been increased.  
(T. at pp. 3, 7)  The medication makes him drowsy so he does 
not take it until the morning when he gets home from work.  
If he experiences hallucinations, he will leave work and go 
home.  He has accumulated a lot of points, which can lead to 
termination.  (T. at p. 4, 5)  The veteran had auditory 
hallucinations in church that everyone was talking about him.  
(T. at p. 7)  No one at work has knowledge of his illness so 
he makes excuses for his absences and that makes matters 
worse.  (T. at p. 9)

The veteran's spouse testified and her testimony indicates 
that the veteran sometimes has violent episodes that arise 
from normal conversation.  She described one incident where 
the veteran became violent and was taken to jail.  She 
indicated that the family was religious, but that they had 
stopped attending church because they were afraid that the 
veteran would become violent.  He complained that the people 
at church were talking about him and did not like him.  (T. 
at p. 6)

The veteran underwent a VA C&P psychiatric examination in 
April 1998.  The examining physician noted that he reviewed 
the claims file both before seeing the veteran and afterward.  
The veteran's current complaints included hearing voices more 
frequently and more severely, feeling that others are talking 
about him when he is seated around others and they are 
talking, and feeling that he is able to control others with 
his thoughts.  He reported that the voices are saying that he 
is crazy.  He indicated that those people around him that 
were talking about him were discussing his mental illness, 
why he acts the way he does, and why he looks so strange.  
The veteran's wife reported that he wakes up at night, 
feeling like people are trying to break into the house and 
she has to walk around the house to assure him that no one is 
there.  She also stated that she feels there has been 
increased frequency and increased severity of voices.  The 
veteran reported that he feels his auditory hallucinations 
and paranoia are so severe at times that he has to leave work 
because he is unable to concentrate and he cannot trust 
anyone.  He also reported that he has been suspended because 
of missed work due to his illness.  He disclosed that he does 
not think he is able to hold a job.  He indicated that he has 
worked as a forklift operator for 15 years.

The veteran reported that the worse his symptoms became, the 
more his wife had to remind him to do activities of daily 
living, including bathing, showering, shaving, or getting a 
haircut.  The veteran has been married for 23 years and he 
reports that his wife is very supportive of him.  The veteran 
and his wife disclosed that the more psychotic he becomes, 
the more distant he becomes from their two children.  The 
mental status examination revealed that the veteran was 
moderately well dressed and groomed; he was unshaven.  He was 
cooperative.  Mood was mildly depressed and affect was 
restricted.  Speech was at a slow rate, tone, and low volume.  
The veteran denied active auditory, visual, or tactile 
hallucinations.  He did report some paranoia regarding people 
in the waiting room talking about him.  The veteran denied 
active ideas of reference or ideas of influence.  He denied 
active suicidal or homicidal ideation.  He was alert and 
oriented times three.  His recent memory and remote memory 
were intact and his concentration was fair; his calculation 
and abstract reasoning were poor.  Insight and judgment were 
fair.  The examiner concluded the veteran's psychiatric 
symptoms appeared to be getting relatively worse over the 
past two to three years with worsening frequency of auditory 
hallucinations, paranoia, and delusions.  The GAF (Global 
Assessment of Functioning) score was 55.

VA outpatient records in April 1998 reveal that the veteran 
tended to withdraw and not want to be around others when 
stressed; his wife understood this.  Notes in June show that 
the veteran reported leaving work early because he thought a 
co-worker had said that he was crazy.  The veteran concluded 
that it had been an auditory hallucination because the co-
worker denied it and went to the supervisor about it.  The 
veteran also indicated that due to the noisy environment at 
work, he often thought others were calling his name or 
talking about him.  The therapist noted that there was no 
thought order elicited despite the veteran's continued 
complaint of hearing voices.  She opined that the symptoms 
were more illusions than hallucinations because they are 
related to noises.  She also stated that they were difficult 
to evaluate due to secondary gain issues and noted that 
medications had not been changed.  The veteran continued with 
the complaints in July and the therapist recommended that he 
look for part-time employment.  The veteran indicated that he 
had been having suicidal thoughts and feeling a great deal of 
anxiety over work and his financial situation were he to 
leave his job.

VA outpatient records reflect the veteran reported in 
November 1999 that he thought his co-workers were afraid of 
him because he goes to them and asks if they had called him.  
He indicated that he cannot distinguish between real voices 
and hallucinations.

The veteran underwent a VA C&P psychiatric examination in 
December 1999.  The provider initially noted that he had 
reviewed the claims file both before and after the 
examination.  The veteran reported that the "voices are 
getting real heavy" since he was last examined.  They tell 
him, "You are crazy" and they sometimes say that he should 
do something to prove he is ill.  The veteran indicated that 
he sometimes takes three or four days off when the voices 
become bad, and he comes into the clinic to speak with his 
counselor.  At other times, he is late for work because of 
doctor's or counseling appointments.  He complained of 
feeling depressed often, and having suicidal ideation when he 
wakes up feeling very depressed.  He reported that his sleep 
is sometimes disturbed by voices.  Regarding his family, the 
veteran reported that he and his wife have their ups and 
downs, but she is supportive of him.  He mentioned that he 
keeps close contact with a younger sister who has some 
understanding of his illness.  

Mental status examination reflected the veteran was well 
dressed and groomed and cooperative.  He was alert and 
oriented times four.  Speech was of normal rate and volume.  
The veteran was logical, coherent, and goal oriented.  He 
displayed no loosening of associations or flight of ideas.  
His thoughts were organized.  He did not respond to internal 
stimuli.  He did endorse auditory hallucinations and paranoid 
delusions.  Registration was intact; concentration and recall 
were fair.  Abstraction was intact.  Long-term memory was 
somewhat impaired, as evidenced from his difficulty 
remembering dates and time frames.  Judgment and insight were 
fair.  The examiner noted that the veteran had trouble 
functioning at work because of taking time off for treatment 
and running late after medical appointment.  He also had 
difficulty because of his perception that voices interfered 
with his job.  The examiner noted that socially the veteran 
functioned fairly well, noting the veteran's marriage his 
relationships within his family, but he had little other 
social contact.  The current GAF was 55.

VA outpatient records show that the veteran's wife reported 
to his therapist that the veteran needed to see her soon 
because he had been feeling bad.  He complained that he had 
been having daily suicidal thoughts.  He disclosed that there 
was a new man at work who watched him and made sarcastic 
remarks to him; he thought about hurting him, but the 
harassment had subsided.  Voices and paranoid thoughts had 
become excessive and sleep was increasingly more difficult 
for the past several weeks.  The therapist recommended 
inpatient care.

The veteran was admitted to the VA Medical Center in 
September 2000 for one day.  His chief complaint was thoughts 
of suicide and being depressed.  He reported that he thought 
coming to the hospital could get his thoughts together.  
Mental status examination on admission showed no 
irregularities except that his memory was somewhat diminished 
in that he could not recall any of three objects after five 
minutes.  On discharge, the mental status examination showed, 
as did the examination on admission, that the veteran was 
alert and oriented times four.  He was well dressed, well 
groomed, pleasant, and cooperative with good eye contact.  
Speech was normal rate, tone, and volume, logical and goal 
oriented.  The veteran described his mood as "great" and he 
rated it a 10 out of 10.  Affect was bright with full range 
of emotions.  He denied suicidal or homicidal ideations, 
intent, or plan.  He denied auditory, visual, or tactile 
hallucinations.  He had no ideas of reference, thought 
broadcasting, looseness of associations, or flight of ideas.  
Insight and judgment were both good and he contracted for 
safety while outside the hospital.

VA outpatient records show that the veteran reported in 
January 2001 that he had a new supervisor who would not 
approve his attending group therapy.  The therapist 
recommended that the veteran find part-time employment.  The 
veteran reported in February that voices still occurred 
frequently, but were under better control with his current 
dosage of medication.  He reported in May that voices only 
came occasionally and he was doing all right except for 
stress at work.  He reported that he tends to stay at home 
when not at work because he feels uncomfortable around 
others.  He disclosed that his co-worker continued to harass 
him at times, but he tells himself that he probably has a 
mental illness also.  The veteran reported hearing voices and 
having paranoid thoughts again in June, but he stated that 
they were under better control.  He also reported problems 
with being distracted when co-workers were talking to him.  
The veteran repeated the same complaints in October and the 
therapist noted he was at baseline.  

In March 2002, the veteran reported having difficulty 
remembering a newly implemented system at work; he perceived 
that others were learning it faster.  He stated that the 
voices were worse for a while but when the stress at home and 
at work was under control, the voices went back to the usual 
level.  In May, the veteran reported having suicidal thoughts 
at night over the last couple weeks without a plan.  He 
reported none of his other symptoms had changed.  The veteran 
complained in August that he had felt depressed for a couple 
of weeks.  He indicated that he was having no problems at 
work and his home life was same as usual.  He denied suicidal 
thoughts.

The veteran underwent a Social Industrial Survey in January 
2003.  The examiner reviewed the claims file.  The veteran 
indicated that he was employed by K-N-K for 19 years.  He 
stated that he held numerous jobs before that and had not 
been able to keep them due to his illness and a lack of 
seniority.  He disclosed that he had been suspended from his 
job for three days recently due to excessive absences without 
a doctor's note.  The veteran indicated that he felt that he 
would lose his job due to the intervention of his doctor at 
the mental health clinic.  The examiner noted that the 
veteran's attention span was "obviously very short" and he 
asked his wife a number of times what the examiner meant.  
The veteran clearly was not focusing on the conversation and 
appeared guarded and somewhat skeptical of the examiner's 
need to come to his home.  The veteran's wife stated that her 
husband had his ups and downs; he does not sleep well and is 
sometimes up all night.  She disclosed that she has adjusted 
to the veteran's illness and continues to encourage and 
support him in his efforts to maintain a sense of normalcy.  
She admitted that this did not mean that she is never afraid 
when her husband is really on edge.  The veteran has mixed 
feelings about work and fears that his job is not secure.  He 
indicated that his supervisor, who is also a disabled veteran 
with medical needs, is empathetic to his situation, although 
he does not know the veteran's diagnosis.  The examiner 
opined that the veteran should be commended for his efforts 
in maintaining his employment.  He concluded that increased 
compensation would help in the event that he is unable to 
maintain his job or he is let go due to cutbacks.  The 
veteran indicated continuing problems with depression and 
feelings of hopelessness and insecurity in December.  He 
reported that the pressure of quotas has relaxed at work, but 
he anticipates that it may return.

The veteran also underwent a VA C&P psychiatric examination 
in January 2003.  The examining physician stated that he 
reviewed the veteran's claims file including the last C&P 
examination.  Following a brief discussion of his military 
career, the veteran reported that since he last C&P 
examination, he has had recent problems depression and 
hopelessness.  He reported that he had trouble with hearing 
voices and with sleeping.  The veteran indicated that he was 
now working under a quota system and he feared being laid off 
because he was only able to meet about half the quota.  He 
explained that he worked slowly due to hearing voices and 
depression.  He stated that he takes time off when he 
experiences really bad days due to the voices bothering him.  
The veteran's wife stated that the veteran has been more 
depressed and his symptoms have been worse in the last couple 
of months.  She also disclosed that he was depressed like 
this before in September 2000, when the veteran was 
hospitalized for suicidal ideation.  The veteran denied any 
suicidal ideation, intent, or plan at the time of the 
examination.  He disclosed that he always heard voices and 
was hearing them during the course of the examination.

The mental status evaluation showed that the veteran was 
casually dressed and moderately groomed.  He exhibited no 
psychomotor agitation or retardation.  Speech was within 
normal limits.  He was alert and oriented times four.  Mood 
was reportedly depressed; his affect was congruent and 
somewhat restricted.  The veteran reported chronic auditory 
hallucinations and appeared to be responding to internal 
stimuli, as he had difficulty responding to some questions.  
He denied visual or tactile hallucinations.  There was no 
evidence of delusions.  The veteran appeared to be intact 
cognitively; insight and judgment also appeared to be intact.  
The examining physician opined that the veteran's 
schizophrenia and depression significantly affected his 
occupational functioning as evident from his taking leave 
from work and it also caused social dysfunction.  The GAF 
score was 50.


II.  Analysis

As noted earlier, the Schedule was amended with regard to 
rating post-traumatic stress disorder.  Diagnostic Code 9411, 
38 C.F.R. § 4.130.  Because the veteran's claim was filed 
before the regulatory change occurred, the Board must 
undertake a three-part analysis: 1) Determine whether the 
intervening change is more favorable to the veteran, which 
may require application of each version of the regulations to 
the facts of the case; 2) If the amendment is more favorable, 
application of that provision to rate the disability for the 
periods from and after the effective date of the regulatory 
change; 3) Application of the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  The Board has carefully considered 
all evidence of record in light of the applicable regulations 
and in the Board's view, the old criteria, effective prior to 
November 7, 1996, are more favorable to the veteran.  See 
Karnas, supra.  

The old criteria are more favorable to the veteran because 
they do not require that his disability manifest itself in 
very specific symptoms, as outlined and required by the new 
criteria.  It is also at least arguable that the old criteria 
for the 50, 70 and 100 percent ratings are less stringent 
than the new criteria for those ratings.  For example, in the 
new criteria for a 50 percent evaluation, the veteran does 
show occupational and social impairment, with deficiencies in 
most areas, but he does not show most of the symptoms to 
which the deficiencies are supposed to be attributable.  
Symptoms, such as, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
impaired judgment, and impaired abstract thinking are not 
shown.  Whereas, to warrant a 50 percent evaluation under the 
old criteria, the veteran is not required to show particular 
symptoms, the evidence need only show that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurological symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A review of the record indicates that the veteran's service 
connected schizophrenia has not resulted in total 
occupational disability.  Treatment records indicate that the 
veteran is employed full time and has held the same position 
with practically the same employer for over 15 years.  The 
record reflects that the veteran was maintaining a 70-hour 
per week schedule, albeit with complaints of increased stress 
and schizophrenia symptomatology.  While he has had 
difficulties at work, the record does not indicate that he is 
unable to work.  The Board notes, however, that the Dr. S. 
did on numerous occasions suggest that he find a part-time 
job with less stress or reduce his hours at his current job.  
Thus, there is a degree of occupational impairment. With 
regard to total social impairment, the veteran's 
symptomatology does not result in "profound retreat from 
mature behavior."  He has been able to live peaceably with 
his wife of over 25 years and two adult daughters.  The Board 
notes that this has not been without difficulty for all 
parties involved, but the veteran appears to value these 
relationships and exerts a tremendous effort to keep the 
household secure and together.  With reference to the new 
criteria for 100 percent, the evidence demonstrates that the 
veteran does not have symptoms of gross impairment of thought 
processes or communication, or persistent danger of hurting 
himself or others or engaging in grossly inappropriate 
behavior, disorientation to time or place, or significant 
memory loss.

The evidence does, however, reflect that the degree of 
disability more nearly approximates the criteria for a 70 
percent evaluation under the old criteria.  The veteran has 
voiced suicidal thoughts on a number of occasions.  He 
suffers from depression, but he appears to be able to 
function independently, appropriately and effectively in 
spite of it.  With regard to violent propensities, the 
veteran has indicated that he thought about hurting a co-
worker, but instead, he reasoned that his co-worker had 
mental problems and he never acted on those violent thoughts.  
Other than the one episode described by the veteran's wife, 
there have been no reports of violence and unprovoked 
irritability has not been amongst the veteran's complaints.  
The GAF score of 50 suggests serious symptoms or serious 
impairment in social, occupational, or school functioning, 
according to the Diagnostic Criteria for DSM-IV (American 
Psychiatric Association, 1994).  However, 50 is the high end 
of the scale, as a score of 51 indicates moderate symptoms.  
Furthermore, the criteria for a score between 41 and 50 also 
contemplate an individual who is unable to keep a job.  While 
the veteran has had job difficulties, he has been able to 
keep his job for a long period of time.  With consideration 
of the provisions of 38 C.F.R. § 4.7, the Board finds that 
the disability picture more nearly approximates the criteria 
for a 70 percent evaluation.  

The Board has considered extraschedular disability for the 
veteran's service-connected schizophrenia.  However, the 
record fails to show any marked interference with the 
veteran's employment.  Although the veteran testified to a 
point system and reported occasional short absences from 
work, the record shows verification from the veteran's 
employer of only 16 days in 1994 and three days in 1995.  
These do not appear excessive.  The veteran's lengthy 
continued employment with the same employer indicates that he 
is able to perform his duties.  The record also fails to show 
frequent or lengthy hospitalizations associated with the 
veteran's schizophrenia.  The Board notes only one 
hospitalization during the appeal period (September 2000), 
which was only one day's duration.  


ORDER

An increased evaluation of 70 percent for schizophrenia is 
granted allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards.   



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

